--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

          THIS ASSET PURCHASE AGREEMENT (the "Agreement"), made and entered into
this 26th day of April 2010 (the "Effective Date") by and between SWAV
Enterprises Ltd., a Nevada corporation (“SWAV” or the “Company”), and Lotus
Holding Limited (“Lotus” or the “Seller”).

WITNESSETH:

          WHEREAS, the Company is a publicly held company quoted on the OTC
Bulletin Board under the ticker symbol “SWAV”;

          WHEREAS, the Seller is a privately held company; and

          WHEREAS, SWAV desires to purchase 100% of the title and ownership
rights to the certain assets of the Seller listed on Schedule A to this
Agreement (the “Assets”) in consideration for 2,265,230 shares of common stock ,
par value $0.001 per share, of SWAV (the “Purchase Price”) pursuant to the terms
and conditions herein set forth.

          WHEREAS, Lotus desires to sell 100% of the title and ownership rights
to the Assets in consideration for the Purchase Price pursuant to the terms and
conditions herein set forth;

          NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:

ARTICLE I
THE TRANSACTION

1.1   (a)      The Transaction. Subject to the terms and conditions of this
Agreement, on the Closing Date (as hereinafter defined), the Company shall
purchase from the Seller the Seller’s Assets listed on Schedule A attached
hereto (the “Property”) and the Seller shall sell the Property to the Purchaser.
At any time, and from time to time, upon request of the Company after the
Closing Date, the Parties agrees to duly execute, acknowledge and deliver,
without further consideration, all such further documents, and take all such
further actions consistent with this Agreement and the transaction contemplated
hereby (the “Transaction”), as shall be necessary to effectuate the transfer of
the Property as provided herein free of all liens, security interests, pledges,
restrictions, encumbrances, equities, claims, charges, voting agreements, voting
trusts, proxies and rights of any kind, nature or description.

          (b)      “Property” means the entire right, title and interest in and
to all proprietary rights of every kind and nature with respect to the Assets,
including without limitation all rights and interests pertaining to or deriving
from:

          (i)      patents, copyrights, technology, know-how, processes, trade
secrets, inventions, works, proprietary data, formulae, research and development
data and computer software programs;

          (ii)      all trademarks;

          (iii)      all registrations, applications, recordings, licenses,
common-law rights and Contractual Obligations relating thereto;

          (iv)      all actions and rights to sue at law or in equity for any
past, present or future infringement or other impairment thereto, including the
right to receive all proceeds and damages therefrom, and all rights to obtain
renewals, continuations, divisions or other extensions of legal protections
pertaining thereto; and

--------------------------------------------------------------------------------

          (v)      domain names, rights of privacy and publicity, moral rights,
and proprietary rights of any kind or nature, however denominated, throughout
the world in all media now known or hereinafter created.

1.2       The Purchase Price. In consideration of the Property, the Company
shall pay to the Seller 2,265,230 shares of common stock, par value $0.001 per
share (the “Purchase Price”).

1.3       Time and Place of Closing. The Transaction shall be consummated at the
law offices of The Sourlis Law Firm located at 214 Broad Street, Red Bank, New
Jersey 07701 or such other place as the Parties may agree to within two business
days after the satisfaction of all conditions set forth herein (the “Closing”)
on or about April 26, 2010 (the “Closing Date”).

ARTICLE II
CONDITIONS PRECENDENT

2.1       Conditions Precedent to the Consummation of the Transaction. The
obligations of the Company pursuant this Agreement shall be subject to the
satisfaction or waiver by the Company of the following conditions: (a) the
execution of the Seller of this Agreement and all agreements contemplated by
this Agreement; (b) the obtaining of board approval and any and all requisite
regulatory, administrative, governmental or third party authorizations and
consents; (c) the absence of a material adverse change in the condition
(financial or otherwise) of the Property; (d) the absence of pending or
threatened material litigation, claims or investigations or other matters
affecting the Seller or the Property; (e) satisfactory completion by the Company
of its due diligence of the Seller; and (f) confirmation that the
representations and warranties of the Seller are true and correct in all
material respects.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER

            The Seller represents and warrants to Company that now and as of the
Closing Date:

3.1       Due Organization and Qualification; Due Authorization.

  (i)

The Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of its formation, with full corporate power and
authority to own, lease and operate the Property. The Seller is in good standing
as a foreign corporation in each jurisdiction in which the properties owned,
leased or operated, or the business conducted, by which it requires such
qualification except for any such failure, which when taken together with all
other failures, is not likely to have a material adverse effect on the business
of the Seller.

        (ii)

The Seller is the sole owner of and has full rights with respects to the
Property and has all requisite corporate power and authority to execute and
deliver this Agreement, and to consummate the Transaction contemplated hereby.
The Seller has taken all corporate action necessary for the execution and
delivery of this Agreement and the consummation of the Transaction contemplated
hereby, and this Agreement constitutes the valid and binding obligation of the
Seller, enforceable against the Seller in accordance with its terms, except as
may be affected by bankruptcy, insolvency, moratoria or other similar laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

2

--------------------------------------------------------------------------------

3.2       Financial Statements. The Seller’s financial statements delivered to
the Company pursuant to this Agreement and the financial statements delivered to
the Company during the Company’s due diligence of the Seller are accurate and
complete in all material respects.

3.3       Material Documents. Schedule 3.3 discloses all material contracts,
commitments and liabilities, direct, indirect or contingent, of the Seller
regarding the Property.

3.4       Liabilities. Except as disclosed on Schedule 3.4, there are no
liabilities, whether written or oral, with respect to the Property. There is no
outstanding judgment, order, writ, ruling, injunction, stipulation or decree of
any court, arbitrator or federal, state, local, foreign or other governmental
authority, board, agency, commission or instrumentality, against or materially
affecting the Property.

            The Seller has not received any written or verbal inquiry from any
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality concerning the possible violation of any
Applicable Law.

3.5       Material Adverse Change. Except as disclosed on Schedule 3.5, there
have been are no material adverse changes to the Seller or the Property.

3.6       Litigation. Except as disclosed on Schedule 3.6 , there is no claim,
dispute, action, suit, proceeding or investigation pending or, to the knowledge
of the Seller, threatened, against the Seller, or challenging the validity or
propriety of the transactions contemplated by this Agreement, at law or in
equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, nor to the
knowledge of the Seller, has any such claim, dispute, action, suit, proceeding
or investigation been pending or threatened, during the twelve month period
preceding the date hereof;

3.7       Compliance. Except as disclosed on Schedule 3.7, the Seller is in
compliance with all material laws and regulations applicable to the Property.

3.8       No Conflicts or Defaults. The execution and delivery of this Agreement
by the Seller and the consummation of the Transaction contemplated hereby do not
and shall not (a) contravene the charter documents of the Seller, or (b) with or
without the giving of notice or the passage of time (i) violate, conflict with,
or result in a breach of, or a default or loss of rights under, any material
covenant, agreement, mortgage, indenture, lease, instrument, permit or license
to which the Seller is a party or by which the Seller is bound, or any judgment,
order or decree, or any law, rule or regulation to which the Seller is subject,
(ii) result in the creation of, or give any party the right to create, any lien,
charge, encumbrance or any other right or adverse interest (“Liens”) upon the
Property, (iii) terminate or give any party the right to terminate, amend,
abandon or refuse to perform, any material agreement, arrangement or commitment
to which the Seller is a party or by which the Seller’s assets are bound, or
(iv) accelerate or modify, or give any party the right to accelerate or modify,
the time within which, or the terms under which, the Seller is to perform any
duties or obligations or receive any rights or benefits under any material
agreement, arrangement or commitment to which it is a party.

3.9       Taxes. The Seller has filed all tax returns and reports which were
required to be filed on or prior to the date hereof in respect of all income,
withholding, franchise, payroll, excise, property, sales, use, value-added or
other taxes or levies, imposts, duties, license and registration fees, charges,
assessments or withholdings of any nature whatsoever (together, “Taxes”), and,
to the best of its knowledge, has paid all Taxes (and any related penalties,
fines and interest) which have become due pursuant to such returns or reports or
pursuant to any assessment which has become payable, or, to the extent its
liability for any Taxes (and any related penalties, fines and interest) has not
been fully discharged, the same have been properly reflected as a liability on
the books and records of the Seller and adequate reserves therefore have been
established.

3

--------------------------------------------------------------------------------

3.10      Compliance with Law. The Seller, to the best of its knowledge, is
conducting its business in material compliance with all applicable laws,
ordinances, rules, regulations, court or administrative order, decree or process
(“Applicable Laws”). The Seller has not received any notice of violation or
claimed violation of any Applicable Law.

3.11      Survival of Representations. The representations and warranties herein
by the Seller are true and correct in all material respects on and as of the
Closing Date with the same force and effect as though said representations and
warranties had been made on and as of the Closing Date and will survive any
termination of this Agreement.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF COMPANY

            The Company represents and warrants to Seller that now and as of the
Closing Date:

4.1       Due Organization and Qualification; Due Authorization.

  (i)

The Company is duly organized, validly existing and in good standing in the
state of formation with full corporate power and authority to own, lease and
operate its respective businesses and properties and to carry on such businesses
in the places and in the manner as presently conducted or proposed to be
conducted. The Company is good standing as a foreign corporation in each
jurisdiction in which its properties are owned, leased or operated, or the
business conducted requires such qualification except for any such failure,
which when taken together with all other failures, is not likely to have a
material adverse effect on the business of Company.

        (iii)

The Company has all requisite power and authority to execute and deliver this
Agreement, and to consummate the Transaction contemplated hereby and thereby.
The Company has taken all corporate action necessary for the execution and
delivery of this Agreement and the consummation of the Transaction contemplated
hereby, and this Agreement constitutes the valid and binding obligation of the
Company, enforceable against the Company, in accordance with its terms, except
as may be affected by bankruptcy, insolvency, moratoria or other similar laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

ARTICLE V
COVENANTS

5.1       Further Assurances. Each of the Parties shall use reasonable
commercial best efforts to proceed promptly with the Transaction contemplated
hereby, to fulfill the conditions precedent for such Party’s benefit or to cause
the same to be fulfilled and to execute such further documents and other papers
and perform such further acts as may be reasonably required or desirable to
carry out the provisions of this Agreement and to consummate the transactions
contemplated herein.

ARTICLE VI
DELIVERIES

6.1       Items to be delivered by the Seller to the Company prior to or at
Closing.

  (i)

A duly executed Asset Purchase Agreement;

4

--------------------------------------------------------------------------------


  (ii)

Resolutions from the Seller’s Board of Directors approving the execution and
delivery of this Agreement by the Seller and to consummate the Transactions
contemplated hereby;

        (iii)

Secretary’s Certificate;

        (iv)

Officer’s Certificate; and

        (v)

Such other documents that are reasonable and requested by the Company as it
deems necessary for the consummation of the Transactions contemplated by this
Agreement.

6.2       Items to be delivered by the Company to the Seller at the Closing.

  (i)

A duly executed Asset Purchase Agreement;

        (ii)

Secretary’s Certificate;

        (iii)

Officer’s Certificate;

        (iv)

Resolutions from the Board of Directors of Company approving the Transaction
contemplated hereby and appointing Joerg Otto as a member of the Board of
Directors of the Company;

        (v)

Resignations of Pui Shan Lam and Vanleo Y.W. Fung; and

        (vi)

Such other documents that are reasonable and requested by the Seller as it deems
necessary for the consummation of this Transactions contemplated by this
Agreement.

ARTICLE VII
INDEMNIFICATION

7.1       Indemnity by the Seller. The Seller agrees as to defend, indemnify and
hold harmless the Company from and against, and to reimburse the Company with
respect to, all liabilities, losses, costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements (collectively the
“Losses”) asserted against or incurred by the Company by reason of, arising out
of, or in connection with any material breach of any representation or warranty
contained in this Agreement made by the Seller or in any document or certificate
delivered by the Seller pursuant to the provisions of this Agreement or in
connection with the Transactions contemplated thereby.

7.2       Indemnity by the Company. The Company agrees to defend, indemnify and
hold harmless the Seller from and against, and to reimburse the Seller with
respect to, all Losses, including, without limitation, reasonable attorneys’
fees and disbursements asserted against or incurred by the Seller by reason of,
arising out of, or in connection with any material breach of any representation
or warranty contained in this Agreement and made by Company or in any document
or certificate delivered by Company pursuant to the provisions of this Agreement
or in connection with the Transactions contemplated thereby.

7.3       Indemnification Procedure. A party (an “Indemnified Party”) seeking
indemnification shall give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article 7. The
Indemnifying Party shall have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party’s own cost and expense, including the cost and expense of
reasonable attorneys’ fees and disbursements in connection with such defense, in
which event the Indemnifying Party shall not be obligated to pay the fees and
disbursements of separate counsel for such in such action. In the event,
however, that such Indemnified Party’s legal counsel shall determine that
defenses may be available to such Indemnified Party that are different from or
in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnifying Party may employ separate counsel to represent or defend such
Indemnified Party, and the Indemnifying Party shall pay the reasonable fees and
disbursements of counsel for such Indemnified Party. No settlement of any such
claim or payment in connection with any such settlement shall be made without
the prior consent of the Indemnifying Party which consent shall not be
unreasonably withheld.

5

--------------------------------------------------------------------------------

ARTICLE VIII
TERMINATION

8.1       Termination. This Agreement may be terminated at any time before or at
Closing Date by:

  (i)

The mutual agreement of the Parties;

          (ii)

Any party at any time before or at the Closing Date if:

          (a)

Any provision of this Agreement applicable to a party shall be materially untrue
or fail to be accomplished; or

          (b)

Any legal proceeding shall have been instituted or shall be imminently
threatening to delay, restrain or prevent the consummation of this Agreement;

          (iii)

The voluntary or involuntary filing of any of the Parties for protection under
the bankruptcy laws and regulations.

          (iv)

Upon termination of this Agreement for any reason, in accordance with the terms
and conditions set forth in this paragraph, each said party shall bear all costs
and expenses as each party has incurred.

ARTICLE IX
MISCELLANEOUS

9.1       Survival of Representations, Warranties and Agreements. All
representations and warranties and statements made by a party to in this
Agreement or in any document or certificate delivered pursuant hereto shall
survive the Closing Date for two years. Each of the parties hereto is executing
and carrying out the provisions of this Agreement in reliance upon the
representations, warranties and covenants and agreements contained in this
Agreement or at the Closing of the Transactions herein provided for and not upon
any investigation which it might have made or any representations, warranty,
agreement, promise or information, written or oral, made by the other party or
any other person other than as specifically set forth herein.

9.2       Access to Books and Records. During the course of this transaction
through the Closing Date, the Seller agrees to make available for inspection all
corporate books, records and assets, and otherwise afford to the Company and its
representatives and agents, reasonable access to all documentation and other
information concerning the business, financial and legal conditions of the
Seller for the purpose of conducting a due diligence investigation thereof. Such
due diligence investigation shall be for the purpose of satisfying the Company
as to the business, financial and legal condition of the Seller for the purpose
of determining the desirability of consummating the proposed transaction. The
Company agrees to keep confidential and not use for its own benefit, except in
accordance with this Agreement, any information or documentation obtained in
connection with any such investigation.

6

--------------------------------------------------------------------------------

9.3       Further Assurances. If, at any time after the Closing Date, the
parties shall consider or be advised that any further deeds, assignments or
assurances in law or that any other things are necessary, desirable or proper to
complete the Transactions contemplated by this Agreement or to vest, perfect or
confirm, of record or otherwise, the title to any property or rights of the
parties hereto, the Parties agree that their proper officers and directors shall
execute and deliver all such proper deeds, assignments and assurances in law and
do all things necessary, desirable or proper to vest, perfect or confirm title
to such property or rights and otherwise to carry out the purpose of this
Agreement, and that the proper officers and directors the parties are fully
authorized to take any and all such action.

9.4       Notice. All communications, notices, requests, consents or demands
given or required under this Agreement shall be in writing and shall be deemed
to have been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:

If to Company:

SWAV Enterprises, Ltd.
Suite 2806, 505 - 6th Street SW
Calgary, Alberta T2P 1X5
Attention: Pui Shan Lam
Phone: (403) 237-8330

With copies to:

The Sourlis Law Firm
214 Broad Street
Red Bank, New Jersey 07701
Attention: Virginia K. Sourlis, Esq.
Phone No.: (732) 530-9007
Fax No.: (732) 530-9008
Email: Virginia@SourlisLaw.com

If to the Seller:

Joerg Ott
Lotus Holdings Limited
Managing Member
Otto-Spesshardt-Str. 16
Eisenach 99817
Germany

9.5       Entire Agreement. This Agreement and any instruments and agreements to
be executed pursuant to this Agreement, sets forth the entire understanding of
the parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter and
may not be waived or modified, in whole or in part, except by a writing signed
by each of the parties hereto. No waiver of any provision of this Agreement in
any instance shall be deemed to be a waiver of the same or any other provision
in any other instance. Failure of any party to enforce any provision of this
Agreement shall not be construed as a waiver of its rights under such provision.

9.6       Successors and Assigns. This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the Parties hereto and their
respective, successors and assigns, and nothing herein is intended to confer any
right, remedy or benefit upon any other person. This Agreement may not be
assigned by any party hereto except with the prior written consent of the other
parties, which consent shall not be unreasonably withheld.

7

--------------------------------------------------------------------------------

9.7       Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Nevada applicable to
agreements made and fully to be performed in such state, without giving effect
to conflicts of law principles.

9.8       Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

9.9       Construction. Headings contained in this Agreement are for convenience
only and shall not be used in the interpretation of this Agreement. References
herein to Articles, Sections and Exhibits are to the articles, sections and
exhibits, respectively, of this Agreement. As used herein, the singular includes
the plural, and the masculine, feminine and neuter gender each includes the
others where the context so indicates.

9.10      Severability. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.

9.11      Expenses. Each Party shall separately pay for their respective costs
of legal services, accounting, auditing, communications and due diligence in
connection with the transactions contemplated hereby.

9.12      Announcements. Except as and to the extent required by law or
regulatory authority or so advised by its legal advisors, neither of the Parties
shall make a public announcement regarding the transactions contemplated hereby
without the prior written consent of the other. In the event that either party
is required by law or by federal securities law or so advised by its legal
advisors to either (i) file any document that discloses the transactions
contemplated hereby, or (ii) to make a public announcement regarding the
transactions contemplated hereby, the Party making the disclosures, etc. shall
provide the other Party with a copy of the disclosure and the reason that such
disclosure is required and the time and place that the disclosure was made or
shall be made.

8

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, each of the parties hereto has executed this
Agreement first set forth above.

THE COMPANY:

SWAV ENTERPRISES LTD.

By: /s/ Joerg Ott
Name: Joerg Ott
Title: Chief Executive Officer


 

THE SELLER:

LOTUS HOLDINGS LIMITED

By: /s/ Joerg Ott
Name: Joerg Ott
Title: Managing Member


9

--------------------------------------------------------------------------------

SCHEDULE A

List of Lotus’ Assets Acquired by SWAV

Asset
Business
Percentage
Transferred Tool Box Assets


IPR’s
- Software development tools
- Social media software
Customer base 100%


“Bones” Assets


IPR’s
- Software for HealthCare
- Medical/HealthCare database
Contracts 100%


OUTPUT! Ltd



Adult Education/Training
- Sales
- Marketing
Customer base
Contracts 100%





The following is a description of the Lotus assets purchased by SWAV:

Tool Box Assets

  1.

Carousel

 

Visual image rendering plug-in for Notes 8+. Modeled on iTunes.

       

Written in: Eclipse SWT

 

Component assets: Java animation, dynamic image manipulation

    Implementing customers: None         2.

Alpheus

 

Mail file analyzer/replication manager

       

Written in: Lotusscript

 

Component assets: Cross-replica analyzer, Mail file contents analyzer

    Implementing customers: PGA Tour, Bay Area Hospital         3.

Squawk™ Lightweight Social Networking Solution

       

Domino micro-blogging system

Written in: Java/Xpages
Component assets: “Wingman” concept, dynamic charting, digest-based data model,
branding, forced UNIDs
Implementing customers: None
Squawk™ is the revolutionary lightweight social networking solution. Like
Twitter™ for the enterprise, it is a simple, yet incredibly powerful
collaboration solution. Based on Lotus Domino Xpages technology, it is easy to
deploy, highly scalable, and integrated with the rest of the Lotus portfolio,
including Domino, Quickr, Connections, Sametime, and Websphere Portal.
Often referred to as micro-blogging, the purpose of Squawk™ is to share
knowledge and collaborate in a community with similar interests in near
real-time. Squawk™ has the brevity and immediacy of instant messaging with the
value of continuity and open collaboration.
Squawk™ can be installed in your environment in just seconds, or it is available
as a web service that can be integrated with and even embedded into your
existing applications. Since it is based on Lotus Domino, the application can be
replicated to multiple servers and synchronized or even clustered for
distributed processing and high availability supporting tens of thousands of
users.

The business value of Squawk:

10

--------------------------------------------------------------------------------


•

Lets key individuals, such as C-level executives, easily post short, meaningful
updates and maintain a connection to their employees.

•

Facilitates connections between employees who don’t know each other and the
adoption of other business social networking technologies.

  •

Individuals can post ideas and get both immediate and compound feedback.

•

Identify key subject matter experts to build powerful teams, committees, or
communities of interest.

  •

Attract and retain talent. The younger workforce expects these tools.

•

Use Squawk™ in conjunction with live presentations to gather instant feedback
from participants and provide a transcript of the interactions.

  •

Provides a mechanism for internal marketing or R&D and feedback.

  •

Allows for employee self-service support.

  •

Reduces communications costs.


 

Key Features:

       

Squawking: Post a short statement about what you are doing, a question you have,
a topic you want to discuss, or a response to any of the above.

 

Profile Integration: Maintain and share information about yourself that is
relevant to the community.

  My Replies: Track responses to your squawks.  

My Flock: Filter squawks to the individuals that you want to follow.

 

Polling: Post a question and allow other users to vote for or against it, then
view real-time responses in a live chart, or track more detailed responses over
time.

 

Knowledge Discovery: Filter or search squawks for past or current topics and
find subject matter experts based on key words.

 

Portability: Most Squawk™ features can be embedded into other collaborative
applications, such as blogs or discussions, or easily accessed from mobile
devices.

 

Hosted Service: Squawk™ can be installed inside your firewall or easily
integrated into your organization as a hosted service.

 

Bidding: Post an item and allow other users to respond with a specific format,
such as a bid on an item, then report on progress and a final result, such as a
progressive bid, the current leader, and an eventual winner.

 

Squawk Live™: Integrates with Lotus Sametime to provide presence awareness,
instant messaging, group chat, and instant meeting capabilities.

 

Pricing:

 

Up to 30 users: $999 + $10 for each additional user. OR

  $5,000 per server cluster for unlimited users. OR  

As little as $1 per user per month hosted.

        4.

Blueprint

 

Notes client application framework

       

Written in: Lotusscript

 

Component assets: Dynamic interface construction, dynamic validation engine,
abstract workflow engine, dynamic data modeling engine, DXL/CSS compatible
design element structure, rules-based view constructor


  5.

Crowded Wisdom™ Engage. Envision. Empower.™

 

Social decision engine/Social link tracker

       

Written in: Xpages

 

Component assets: Stack ranking model, Dual-axis evaluation, Branding,
Write-Behind Cache, Reputation scoring, Q&A rating engine, Link tracking

Crowded Wisdom™ is a social idea management and business decision support
solution. Featuring a sophisticated Web 2.0 interface, Crowded Wisdom allows
employees, customers, vendors and partners to share ideas that can then be
quickly and easily evaluated on multiple criteria by the defined community.
Ideas can be contributed by anyone at any time, and become immediately available
for other users to add to their personal Wishlist.

11

--------------------------------------------------------------------------------


 

But the wisdom of crowds doesn't end there. Participants can organize their
wishlists by ranking and rating ideas with simple drag & drop gestures. By
sorting ideas in order of priority, users can express not simply that they like
an idea, but where they rank it among other ideas they like. They can also rate
ideas independent of their ranking, creating a deeper understanding of
priorities and preferences.

       

Site administrators can group ideas together into Scorecards, which are then
made available to crowd participants. Scorecards can be limited to a preset
collection of ideas, or be open-ended. Once participants have submitted their
scores, administrators can see rankings and ratings for all the ideas.
Administrators can also assign weighting values to participants, which will
differentiate their scoring, allowing key customers and users to have a stronger
voice.

       

For example, imagine you are a major fast food chain and want to seek ideas from
your customer base about what products or services to offer. You could start by
having an open collection of ideas, letting people feed off of and rate each
other's ideas, building a loyal community of interest. Then you can create a
targeted Scorecard of the highest rated ideas that are actually feasible and
publish that to the community to prioritize and rate ideas AGAINST each other,
giving you valuable market intelligence about what changes you could make that
would have the highest impact to your community. That is the power of Crowded
Wisdom™.

       

Built on the latest Domino technology, Crowded Wisdom™ can be deployed and
managed on one server or across multiple clustered servers in just minutes, and
can be easily integrated into other web applications for maximum exposure and
business value.

       

Pricing:

 

Up to 25 users: $999 + $12 for each additional user. OR
$10,000 per server cluster for unlimited users. OR
$3 to $5 per user per month hosted.

        6.

TruePresence™ Unified Communications & Collaboration

 

UC2 for Foundations

       

Written in: Java

Component assets: Asterisk dial plan assembler, SIP presence tracking, Sametime
click-to-call plugin, Sametime Bluetooth binding plugin
Implementing customers: None

TruePresence™ PBX: No need to implement a separate and expensive phone system.
Just plug in the appliance or install the software on your existing server
hardware, configure it for your network, and plug in the IP phones of your
choice (and/or softphones), and you have an advanced phone system with all the
features you would expect and no recurring annual fees.
IBM Lotus Sametime Real-time Collaboration: The TruePresence™ appliance includes
an integrated Sametime server with enterprise instant messaging and public chat
network interoperability, VoIP services, mobile access, video chats, and web
conferencing capabilities all with the security features required for business
use. The Sametime Chat client is an extensible application platform that exposes
all of these services and runs on Windows, Macintosh, and even Linux desktops.
But many of these features can also be easily accessed from everyday
applications such as Lotus Notes, Symphony, Quickr, Websphere Portal, Microsoft
Office, Sharepoint, Microsoft Outlook, web browsers, and even mobile devices.
TruePresence™ for Sametime adds the powerful integration to truly unify your
communications and collaboration solutions. Features such as Phone Status
Awareness (e.g., "on the phone"), Instant Phone Conference Bridge from Sametime,
Instant Web Meetings with Integrated Telephony Services.

Strong security with content and identity control: The Lotus Sametime Instant
Messaging server can be connected to public instant messaging networks such as
AOL, Yahoo!, and GoogleTalk, allowing you to control your users' identities, log
all activity, and encrypt confidential communications rather than have a
“free-for-all” of unsecured public tools.
IP Telephony Integration: TruePresence™ for Sametime can be used with the
TruePresence™ PBX or customized to work with your telephony system of choice.
TruePresence™ Ultimate Small Business Server: This all-in-one solution based on
Lotus Foundations™ includes all of the TruePresence™ features on a secure
Linux-based server with email, collaborative applications, instant messaging, IP
telephony PBX, directory, file & print services, firewall, anti-virus,
anti-spam, integrated backup, automatic updates, autonomic recovery, and remote
access.

12

--------------------------------------------------------------------------------

The business value of UCC

  • Streamline business processes to improve productivity and reduce costs.   •
Empower employees to improve responsiveness to boost customer satisfaction and
loyalty.   • Fast access to subject matter experts without having to know who
they are.   • Lay a scalable, adaptable foundation for added functionality.   •
Gain control over the unmanaged use of public networks.   • Provide multiple
communications options in the context of their regular activities.   • Lower
telephony and travel costs.


 

Pricing:

       

As low as $490 for first 10 users + $49 for each additional user. OR

    $3 to $5 per user per month hosted.         7.

Envoy

 

DXL-based version tracking/control/assembler

       

Written in: Lotusscript

 

Component assets: DXL assembler, version mapper, CSS style applier, Domino
source searching Provides change tracking, rollback, dependency checking,
compliance monitoring and automated test builds for Notes/Domino applications.
Currently in beta as part of our Beyond the Cloud ™ hosting service.

“Bones” Health Care

‘Bones’ Health Care is a electronic health recording (EHR) technology designed
to be used at point-of-care, such as a hospital, clinic, or physician’s office.
Based around a sophisticated touch sensitive interface, it allows the patient
and physician to securely enter data (HIPPA / CCHIT compliant), interact with
patient history information, and various data bases (such as prescription drug
information) and in parallel, will automatically codes and bills the encounter
to the appropriate insurance provider. ‘Bones’ provides a multitude of
advantages including increasing physician efficiency, and where the product is a
self contained technology, it reduces or eliminates the need for IT support.

OUTPUT! Ltd.

OUTPUT! Ltd (Professional Trainers for Sales) provides uniquely customized
sales, negotiation, CRM utilization, customer care and sales management training
to companies and individuals across the U.S. and the EU to help sales
organizations become more productive in their sales communication with their
customers. Through the quick & easy implementation of our unique sales
methodology and systems, we help our clients’ entire sales staff to increase
sales effectiveness which has proven to increase top line revenue while lowering
costs and increasing margins. OUTPUT! focuses on Telecommunications,
Telemarketing and Software Sales Organizations. OUTPUT! is currently working
with 65 customers in Europe and the US.

13

--------------------------------------------------------------------------------